EXHIBIT 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of October 30, 2006 (the “Effective Date”), between GoFish Corporation (the
“Company”), and Lennox Vernon, an individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the position of Chief
Accounting Officer and Director of Operations (“CAO”);


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement. The Company and the Executive agree
that the Executive is employed “at will” which means that the employment
relationship may be terminated by either party at any time, for any reason or no
reason, subject to the provisions of Section 11 below (the period during which
the Executive is employed by the Company hereinafter referred to as the
“Employment Period”). The Executive affirms that no obligation exists between
the Executive and any other entity which would prevent or impede the Executive’s
immediate and full performance of every obligation of this Agreement.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the position of CAO of a public company, which may include, but
are not limited to, serving a key executive role in the overall leadership,
management, and strategic direction of the Company, assuming responsibility for
the overall financial management of the Company, and managing operations vital
to the organization, including human resources, administration, and risk
management, as the Chief Executive Officer of the Company shall determine from
time to time. The Company agrees that between the Effective date and November
20, 2006, the Executive may work part time in order to allow him to fulfill
certain existing business commitments. Thereafter, the Executive agrees to
devote to the Company substantially all of his working time, skill, energy and
best business efforts during the term of his employment with the Company, and
the Executive shall not engage in business activities outside the scope of his
employment with the Company if such activities would detract from or interfere
with his ability to fulfill his responsibilities and duties under this Agreement
or require substantial amounts of his time or of his services.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.
 

--------------------------------------------------------------------------------




4. Hours of Work. The Executive’s normal days and hours of work shall coincide
with the Company’s regular business hours. The nature of the Executive’s
employment with the Company requires flexibility in the days and hours that the
Executive must work, and may necessitate that the Executive work on other or
additional days and hours.


5. Location. The locus of the Executive’s employment with the Company shall be
San Francisco, California and, from time to time as determined by the Company,
any other locus where the Company now or hereafter has a business facility.


6. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata payments, twice a month, of the annual salary of $160,000,
less all applicable taxes and other appropriate deductions. The Executive’s
salary for the calendar year 2006 shall be paid pro rata for the portion of the
year he is an employee.


In consideration for the Executive’s services during the time period extending
from the Effective Date until November 20, 2006, while the Executive works for
the Company part time, the Company shall pay, and the Executive agrees to
accept, instead of the pro rata portion of the annual salary set forth above in
this Section 6(a), one fourth (1/4) of the pro rata portion of the annual salary
set forth above in this Section 6(a).


The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) shall also review the Executive’s base salary annually
and shall make a recommendation to the Board as to whether such base salary
should be increased but not decreased, which decision shall be within the
Board’s sole discretion.


(b) Annual Bonus. During the term of this Agreement, the Executive shall be
entitled to an annual bonus to be determined in consultation with the Board, as
follows:


(i) If the Executive accomplishes goals to be determined by the Company’s CEO in
consultation with the Executive during a calendar year, excluding the calendar
year 2006, the Executive will be entitled to an annual bonus of up to 15% of the
Executive’s base salary.


(ii) The annual bonus set forth in Section 6(b)(i) above shall be paid by the
Company to the Executive on or before April 15th, and in any event upon
completion of the Company’s audit, following the calendar year of the Employment
Period in which such bonus was earned.
 
No bonus shall be paid for the calendar year 2006.
 
2

--------------------------------------------------------------------------------




7. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment or reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.


8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 15 vacation days per year, as a combination of
Paid Time Off and Paid Vacation allocation. However, from the date of execution
of this agreement until the end of 2007 the Executive shall be entitled to
accrue, on a pro rata basis, 15 vacation days per year as a combination of Paid
Time Off and Paid Vacation allocation, as defined below in Sections 8(a) and
8(b). The Executive shall be entitled to carry over any accrued, unused Paid
Vacation days from year to year without limitation.


9. Stock Options. The Company hereby agrees that the Executive shall be granted
a stock option on the terms and conditions hereinafter stated:


(a) Grant of Option. On the Effective Date, the Company will grant the Executive
an option to purchase an aggregate of 62,500 shares of the Company’s common
voting stock (the “Option”) under the Company’s 2006 Equity Incentive Plan (the
“Equity Incentive Plan”). Such grant shall be evidenced by an Option Agreement
as contemplated by the Equity Incentive Plan. In subsequent years the Executive
shall be eligible for such grants of Options and other permissible awards
(collectively with the Options, “Awards”) under the Equity Incentive Plan as the
Compensation Committee or the Board shall determine.


(b) Option Price; Term. The exercise price of the Option shall be $1.50 per
share, which represents the fair market value per share of Company common voting
stock on the Effective Date. The term of the Option shall be ten years from the
date of grant.


(c) Option Vesting and Exercise. Twenty-five percent (25%) of the Option shall
be vested and exercisable on the first anniversary of the date of the grant of
the Option. On the last day of each month thereafter, continuing to the fourth
anniversary of the date of the grant of the Option, an additional one
forty-eighth of the Option shall vest, subject to Section 9(d).


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all Awards, whether or not vested, shall immediately expire
effective the date of termination of employment.


(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire one month after the termination
of employment.
 
3

--------------------------------------------------------------------------------




(iii) Except as set forth in Section 9(d)(iv), if the Executive’s employment is
terminated (i) by the Company without Cause, as defined below; (ii) by the
Executive for Good Reason, as defined below; or (iii) upon death or Disability,
as defined below, all unvested Awards shall immediately expire and the vested
Awards, to the extent unexercised, shall expire one year after any such event.


(iv) If the Executive’s employment is terminated as a result of a circumstance
contemplated in Section 11(e)(i)(C), all unvested Awards shall immediately vest
and become exercisable effective on the date of termination of employment, and
to the extent unexercised, shall expire one year after any such event.


(e) Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Options shall be paid in cash. 
 
10. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c)  Until such time as the Executive becomes covered by Company medical
coverage, the Company shall reimburse the Executive for the Executive’s medical
coverage currently in place.


11. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus, and unused vacation days
accrued through the date of death, and to reimburse, pursuant to Section 7, any
expenses incurred through the date of death; provided, that nothing contained in
this paragraph shall be deemed to excuse any breach by the Company of any
provision of this Agreement. All payments due hereunder shall be made within 45
days after the Executive’s death; provided, however, that payment of any pro
rata annual bonus shall be made as specified in Section 11(g). The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
4

--------------------------------------------------------------------------------




(b) “Disability.” In the event that, during the term of this Agreement, the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid base salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of employment with the Company,
and to reimburse, pursuant to Section 7, any expenses incurred through the
Executive’s last day of employment with the Company; provided, that nothing
contained in this paragraph shall be deemed to excuse any breach by the Company
of any provision of this Agreement. All payments due hereunder shall be made
within 15 days after the date of termination of the Executive’s employment;
provided, however, that payment of any pro rata annual bonus shall be made as
specified in Section 11(g). The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive’s employment with
the Company. For purposes of this Agreement, “Disability” shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his duties and responsibilities hereunder
for a period of not less than an aggregate of three months during any twelve
consecutive months.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 12
and 13 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the title of Chief Accounting Officer (provided
that material failure to carry out reasonably assigned duties shall be deemed to
constitute Cause only after a finding by the Board of Directors, or a duly
constituted committee thereof, of material failure on the part of the Executive
and the failure to remedy such performance to the Board’s or the committee’s
satisfaction within 30 days after delivery of written notice to the Executive of
such finding setting forth those duties that are not being performed by the
Executive).


(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus, and unused vacation days accrued through the Executive’s
last day of employment with the Company, and to reimburse, pursuant to Section
7, any expenses incurred through the Executive’s last day of employment with the
Company. All payments due hereunder shall be made within 15 days after the date
of termination of the Executive’s employment; provided, however, that payment of
any pro rata annual bonus shall be made as specified in Section 11(g). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
5

--------------------------------------------------------------------------------




(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board’s vote to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; or (C) the direct or indirect sale or
exchange in a single transaction or series of related transactions by the
stockholders of the Company of more than 50% of the voting stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 11(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 above; (C)
any refusal by the Company or a successor entity to honor the terms of this
Agreement or to provide comparable compensation, benefits, and equity rights,
other than a termination for Cause, within 12 months after a Change of Control;
(D) a change to the principal place of the performance of the Executive’s duties
to a location more than 50 miles from San Francisco, California without the
Executive’s prior written consent; or (E) material breach by the Company of this
Agreement.


(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within 30 days of its receipt from
the Executive of such written notice.
 
6

--------------------------------------------------------------------------------




(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid base salary, unpaid pro rata annual
bonus, and unused vacation days accrued through the Executive’s last day of
employment with the Company, as well as reimbursement, pursuant to Section 7, of
any expenses incurred through the Executive’s last day of employment with the
Company; and (B) severance in an amount equal to three months’ base salary, as
in effect immediately prior to the Executive’s termination hereunder. All
payments due hereunder shall be made within 15 days after the date of
termination of the Executive’s employment; provided, however, that payment of
any pro rata annual bonus shall be made as specified in Section 11(g). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages.
 
(f) Without “Cause” or “Good Reason.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company. Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid base salary and unused vacation days accrued through the
Executive’s last day of employment with the Company, and to reimburse, pursuant
to Section 7, any expenses incurred through the Executive’s last day of
employment with the Company. All payments due hereunder shall be made within 15
days after the date of termination of the Executive’s employment. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.


(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 30
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (A) any earned but unpaid base salary, unpaid pro
rata annual bonus, and unused vacation days accrued through the Executive’s last
day of employment with the Company, as well as reimbursement, pursuant to
Section 7, of any expenses incurred through the Executive’s last day of
employment with the Company, and (B) severance in an amount equal to three
month’s base salary, as in effect immediately prior to the Executive’s
termination hereunder. All payments due hereunder shall be made within 15 days
after the date of termination of the Executive’s employment. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
7

--------------------------------------------------------------------------------




(g) Pro Rata Bonus After Termination. In the event the Executive’s employment
terminates pursuant to Sections 11(a), 11(b), 11(c) or 11(f)(ii), the Company
will, at the time specified in Section 6(b)(ii), pay any pro rata annual bonus
earned pursuant to Section 6(b)(i) prior to the termination of employment. For
example only, and not by way of limitation, if the Executive’s employment
terminated on October 1, 2007 pursuant to Section 11(f)(ii), any annual bonus
earned pursuant to Section 6(b)(i) prior to such termination would be paid by
the Company to the Executive on or before April 15, 2008, and in any event upon
completion of the Company’s audit.
 
12. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets, and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners or customers (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients, business partners or customers and is not
generally known to and is not readily ascertainable by proper means to persons
outside the Company, its affiliates and/or its clients or customers.
Notwithstanding any other provision of this Agreement, Confidential Information
does not include any information which: (i) the Executive can show was already
in his possession prior to the receipt of such information from the Company;
(ii) is now or shall become public information or otherwise generally available
to the public through no fault of the Executive; (iii) the Executive can show
was received by him without restriction from a third party which is lawfully in
possession of such information and is not in breach of any confidential
relationship with the Company; or (iv) the Executive can show was independently
developed by him or a person or entity affiliated with him without the use of
any Confidential Information.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients, business partners or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity (other than the Company) Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers and/or joint venture candidates
of the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, consultants
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans, markets and
marketing methods, advertising and marketing strategies, administrative
procedures and manuals, the terms and conditions of the Company’s contracts and
trademarks and patents under consideration, distribution channels, franchises,
investors, sponsors and advertisers; (iv) proprietary technical information
concerning products and services of the Company, its affiliates and/or its
clients, business partners or customers, including, without limitation, product
data and specifications, diagrams, flow charts, know how, processes, designs,
formulae, inventions and product development; (v) lists of and/or information
concerning applicants, candidates or other prospects for employment, independent
contractor or consultant positions at or with any actual or prospective customer
or client of Company and/or its affiliates, any and all confidential processes,
inventions or methods of conducting business of the Company, its affiliates
and/or its clients, business partners or customers; (vi) acquisition or merger
targets; (vii) business plans or strategies, data, records, financial
information or other trade secrets concerning the actual or contemplated
business, strategic alliances, policies or operations of the Company or its
affiliates; (viii) any and all versions of proprietary computer software
(including source and object code), hardware, firmware, code, discs, tapes, data
listings and documentation of the Company; or (ix) any other confidential
information disclosed to the Executive by, or which the Executive obligated
under a duty of confidence from, the Company, its affiliates, and/or its
clients, business partners or customers.
 
8

--------------------------------------------------------------------------------




(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


13. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that by virtue of his position in the
Company, he is familiar with and in possession of the Company’s trade secrets,
customer information and other Confidential Information which are valuable to
the Company and that their goodwill, protection and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the United States (the “Geographic
Boundary”), and that the Geographic Boundary, scope of prohibited competition,
and time duration set forth in the non-competition restrictions set forth below
are reasonable and necessary to maintain the value of the Confidential
Information of, and to protect the goodwill and other legitimate business
interests of, the Company, its affiliates and/or its clients or customers.


(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than five percent (5%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive’s own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Executive’s employment with the Company and for a period
equal to (i) one year following the termination of this Agreement or of the
Executive’s employment pursuant to Section 11(c) or 11(f)(i) of this Agreement,
or (ii) three months following the termination of this Agreement or of the
Executive’s employment pursuant to Section 11(e) or 11(f)(ii) of this Agreement
(provided that the Company must timely and fully pay the three months’ base
salary severance payment to the Executive in order for this Subsection to be
applicable), in the Geographic Boundary: engage, own, manage, operate, control,
be employed by, consult for, participate in, or be connected in any manner with
the ownership, management, operation or control of any business in competition
with the Business of the Company. The “Business of the Company” is defined as
the Internet video industry within the Geographic Boundary.
 
9

--------------------------------------------------------------------------------




(c) The Executive agrees that the Company will be irreparably damaged if the
Executive were, during the one-year period following the termination of the
Executive’s employment with the Company for any reason, to, directly or
indirectly through another person, recruit, solicit, interfere with or hire any
employee or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement. The Company
acknowledges that this Section will not be violated by general advertising or
general solicitations that are not targeted or directed specifically to
employees of the Company, nor by the consideration or acceptance of unsolicited
applications for employment by such individuals. Therefore, the Executive hereby
agrees and covenants that he shall not, in the Geographic Boundary, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an executive, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than five
percent (5%) of the outstanding voting shares of any publicly held company), or
whether on the Executive’s own behalf or on behalf of any other person or entity
or otherwise howsoever, during the Executive’s employment with the Company and
for a period equal to one year following the termination of this Agreement or
the Executive’s employment with the Company is terminated for any reason,
recruit, solicit, interfere with or hire any employee or independent contractor
of the Company to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement.


(d) The Executive agrees that the Company will be irreparably damaged if the
Executive were to directly or indirectly through another person, attempt in any
manner to solicit or interfere with any relationship, contractual or otherwise
between the Company and any other party, including, without limitation, any
supplier, co-venturer or joint venturer of the Company, or accept from any
customer of the Company, with whom the Executive had significant contact during
the term of the Agreement, business of the kind or competitive with the business
done by the Company with such customer or to persuade or attempt to persuade any
such customer to cease to do business or to reduce the amount of business which
such customer has customarily done or is reasonably expected to do with the
Company, or if any such customer elects to move its business to a person other
than the Company, provide any services (of the kind or competitive with the
Business of the Company) for such customer, or have any discussions regarding
any such service with such customer, on behalf of such other person. Therefore,
the Executive hereby agrees and covenants that he shall not, in the Geographic
Boundary, without the prior written consent of the Company, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
executive, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than a holder
of less than five percent (5%) of the outstanding voting shares of any publicly
held company), or whether on the Executive’s own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Executive’s employment
with the Company and for a period equal to one year following the termination of
this Agreement or the Executive’s employment with the Company is terminated for
any reason, attempt in any manner to solicit or interfere with any relationship,
contractual or otherwise between the Company and any other party, including,
without limitation, any supplier, co-venturer or joint venturer of the Company
or accept from any customer of the Company, with whom the Executive had
significant contact during the term of the Agreement, business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade such customer to cease to do business with or to
reduce the amount of business which such customer has customarily done or is
reasonably expected to do with the Company.
 
10

--------------------------------------------------------------------------------




14. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in San
Francisco, California. The arbitration shall proceed in accordance with the
National Rules for the Resolution of Employment Disputes of the AAA in effect at
the time the claim or dispute arose, unless other rules are agreed upon by the
parties. The arbitration shall be conducted by one arbitrator who is a member of
the AAA, unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, and any other federal, state, or local law,
regulation, or ordinance, and any common law claims, claims for breach of
contract, or claims for declaratory relief. The Executive acknowledges that the
purpose and effect of this paragraph is solely to elect private arbitration in
lieu of any judicial proceeding he might otherwise have available to him in the
event of an employment-related dispute between him and the Company. Therefore,
the Executive hereby waives his right to have any such employment-related
dispute heard by a court or jury, as the case may be, and agrees that his
exclusive procedure to redress any employment-related claims will be
arbitration.
 
11

--------------------------------------------------------------------------------




15. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


GoFish Corporation
500 Third Street
Suite 260
San Francisco, CA 94107
(415) 738-8834 (facsimile)
(415) 738-8705 (direct)


If to the Executive:


Lennox Vernon
6 Tomahawk Ct.
Novato, CA 94949


Any party may change the address to which communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


16. Miscellaneous.


(a) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to the principles of conflicts of law or
choice of law of any jurisdiction.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 12 or 13 of this Agreement, as money
damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 12 or 13 of this Agreement. The Executive and the Company agree that
any pursuit of equitable relief in respect of Sections 12 or 13 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 14 of this Agreement.
 
12

--------------------------------------------------------------------------------




(d) Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts. A counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) As used in this Agreement, unless the context expressly indicates otherwise,
the word “or” is inclusive and means “and/or,” and the word “including” and
variations on that word mean “including without limitation.”


(j) If any action at law or in equity (including any arbitration proceeding) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorney’s fees, costs, and
necessary disbursements from the non-prevailing party in addition to any other
relief to which such party may be entitled.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.


[Signature Page Follows]
 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.



Lennox Vernon    GoFish Corporation        /s/ Lennox Vernon        By: /s/
Michael Downing__      Name: Michael Downing      Title: Chief Executive
Officer 

        






 
 
 
 
 
 
14

--------------------------------------------------------------------------------

